Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16,18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “the provision of content or services” in line 2, there is insufficient antecedent basis for this limitation in the claim. And it is also unclear if “content” is the same content in line 8 of claim 1.  It is unclear if “the aircraft” in line 2-3 is referring to “in-flight aircraft) in line 2 of claim 1.
Claim 11 recites, “the provision of content or services” in line 2, there is insufficient antecedent basis for this limitation in the claim. And it is also unclear if “content” is the same content in line 8 of claim 1.  
Claim 12 recites, “the provision of content or services” in line 2, there is insufficient antecedent basis for this limitation in the claim. And it is also unclear if “content” is the same content in line 8 of claim 1.  
Claim 13 recites “the content server” in line 2.  it is unclear if the content server is the same as “ground based content server” in line 2-3 of claim 1.
Claim 14 recites “the content server” in line 2.  it is unclear if the content server is the same as “ground based content server” in line 2-3 of claim 1.  Claim 14 further recites ‘the flight progress or status” there is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the content server” in line 2.  it is unclear if the content server is the same as “ground based content server” in line 2-3 of claim 1.
Claim 16 recites “the content server” in line 2.  it is unclear if the content server is the same as “ground based content server” in line 2-3 of claim 1.
Claims 18-20 recites similar limitations as claims 10,13,16, therefore rejected for the same rationale.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent 11,405,461, 1-21 of patent 9,325,793, claims 1-20 of patent 10,728,337 and claims 1-20 of patent 11,005,939.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above mentioned patent anticipate the claims limitations of the instant application (see Independent Claims Comparison Table below).

Instant Application 17/853,127
Patent 9,325,793

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes destination information of the in-flight aircraft, and includes a portion including content or data associated with a function of the aviation cookie.

Claim 1:

An information manager comprising processing circuitry configured to: receive dynamic aircraft information associated with operation of an in-flight aircraft, the dynamic aircraft information comprising current position information of the in-flight aircraft; receive a message from a communication device on the in-flight aircraft for transmission to a ground based content server via a wireless communication network capable of communicating with in-flight assets; intercept an HTTP or web cookie associated with the message; and modify the HTTP or web cookie to generate an aviation cookie for communication to the content server along with the message, the aviation cookie being generated by modification of the HTTP or web cookie to include information indicative of the current position information of the in-flight aircraft such that the aviation cookie enables the content server to generate content based at least in part on the current position information of the in-flight aircraft.



Instant Application 17/853,127
Patent 10,728,337

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes destination information of the in-flight aircraft, and includes a portion including content or data associated with a function of the aviation cookie.

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft being transmitted for processing at a ground based content server via a wireless communication network capable of communicating with in-flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, the aviation cooking being employed to generate a response to the message including at least some content that is generated based on the dynamic aircraft information, wherein the aviation cookie includes a first portion indicative of identity information, and a second portion indicative of current position information of the in-flight aircraft.


Instant Application 17/853,127
Patent 11,005,939

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes destination information of the in-flight aircraft, and includes a portion including content or data associated with a function of the aviation cookie.

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft being transmitted for processing at a ground based content server via a wireless communication network capable of communicating with in-flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes a first portion indicative of identity information, a second portion indicative of current position information of the in-flight aircraft, a third portion including content or data associated with a function of the aviation cookie, and a fourth portion indicating an intended recipient of the content or data.



Instant Application 17/853,127
Patent 11,405,461

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes destination information of the in-flight aircraft, and includes a portion including content or data associated with a function of the aviation cookie.

Claim 1:

An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in-flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes current position information of the in-flight aircraft based on the dynamic aircraft information, and includes a portion including content or data associated with a function of the aviation cookie.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 17.
	For example it failed to teach An information manager comprising processing circuitry configured to: intercept a message from a communication device on an in-flight aircraft to a ground based content server via a wireless communication network configured to communicate with in- flight assets; and modify, based on dynamic aircraft information received in association with the in-flight aircraft, the message to include an aviation cookie, wherein the aviation cookie includes destination information of the in-flight aircraft, and includes a portion including content or data associated with a function of the aviation cookie, which clearly support by the specification on pages 6-20.  This feature in light of other features of the independent claims 1,17 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grant et al (us 2015/0170072) discloses methods are configured to control network and content access. A URL rewrite engine receives a content request from a client device coupled to a local network. A first set of rules, the first set of rules comprising a combination of meta rules and content rules, is accessed. The URL rewrite engine applies the first set of rules to the request and/or the requested content to determine how the content request and/or the content are to be processed. Based at least in part on the application of the first set of rules, rewriting the request, denying the request, or modifying the requested content is performed.

Kim et al (us 2016/0150395) discloses an apparatus may comprise a service support component and a storage component. The services support component may be operative to receive a data package request from a service, the data package request comprising a network identifier for a mobile device associated with a user, and exchange a data package with the service in response to the data package request. The storage component may be operative to access the data package associated with the user based on the network identifier. Other embodiments are described and claimed. Other embodiments are described and claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452